Title: To Thomas Jefferson from Vaudreuil, 10 August 1787
From: Vaudreuil (Veaudreuil), Louis Philippe de Rigaud, Marquis de
To: Jefferson, Thomas


au chateau de vaudreuil par castelnaudarry, le 10e. août 1787
J’ai l’honneur de m’adresser à vous, Monsieur, avec une entière confiance pour de pauvres gens auxquelles je prens beaucoup d’interêt, et dont le bien est situè dans une de mes terres. Le petit mémoire ci-joint vous apprendra leurs noms et l’objet de leur demande: il s’agit d’une succession qui leur appartient, qui leur serait toujours chère, et qui est encore plus prétieuse à raison de leur peu de fortune. J’ai l’honneur de vous envoyer aussi, Monsieur, les papiers qui peuvent être nécessaires dans cette circonstance. La justice de leur demande, leur étroite position, et la perspective d’un sort plus heureux qui semble les attendre me font desirer que cette succession leur parvienne, et qu’il en soit distrait le moins de fraix possible. J’ai cru, Monsieur, ne pouvoir mieux venir à bout de ces deux objets qu’en m’adressant à vous. Je conserverai une reconnaissance infinie des soins que va vous donner cette affaire, et j’ajouterai ce sentiment à celui de l’attachement vrai et respectueux avec lequel j’ai l’honneur d’être, Monsieur, votre très humble et très obéïssant serviteur,

Le Mis. de Vaudreuil

